Exhibit 10.2
EXECUTION COPY
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS. NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON THE
EXERCISE HEREOF MAY BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHOUT (I) AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO UNDER THE ACT OR (II) AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED.
NXSTAGE MEDICAL, INC.
WARRANT TO PURCHASE SHARES
OF COMMON STOCK
July 22, 2010
Warrant No. W-[     ]
     THIS CERTIFIES THAT, for value received, DaVita Inc., a Delaware
corporation, is entitled to subscribe for and purchase up to a maximum of
5,500,000 shares (subject to vesting pursuant to Section 2 and adjustment
pursuant to Section 5 hereof, the “Shares”) of fully paid and nonassessable
common stock, par value $0.001 per share (“Common Stock”), of NxStage Medical,
Inc., a Delaware corporation (the “Company”), at the price of $14.22 per share
(such price and such other price as shall result, from time to time, from the
adjustments specified in Section 5 hereof is herein referred to as the “Warrant
Price”), subject to the provisions and upon the terms and conditions set forth
herein and in the First Amended and Restated National Service Provider Agreement
— Chronic Outpatient Therapy dated as of even date herewith, including any
exhibit and schedule attached thereto (collectively, the “Chronic Outpatient
Therapy Agreement”), by and between the Company and the holder of this Warrant.
As used herein, the term “Date of Grant” means July 22, 2010. As used herein,
the term “Warrant” shall be deemed to include any warrants issued in exchange or
upon transfer or partial exercise of this Warrant unless the context clearly
requires otherwise. Terms not otherwise defined herein shall have the meaning
ascribed to them in the Chronic Outpatient Therapy Agreement.
     1. Term. The purchase right represented by this Warrant is exercisable, in
whole or in part, for any Shares to which the holder of this Warrant has vested
pursuant to Section 2, at any time and from time to time from the Date of Grant
until the earlier of (a) June 30, 2013, with respect to Shares to which the
holder of this Warrant has vested pursuant to Section 2 based on the achievement
of Customer Growth Level Targets and/or NxStage Growth Level Targets as of
June 30, 2011 and June 30, 2012 (including the applicable Customer Growth Level
Targets for the twelve-month period ended June 30, 2011 deemed to be achieved as
of June 30, 2012 pursuant to the Curing Provision), and (b) December 31, 2013,
with respect to Shares to which the holder of this Warrant has vested pursuant
to Section 2 based on the achievement of Customer Growth Level Targets and/or
NxStage Growth Level Targets as of June 30, 2013 (including the applicable
Customer Growth Level Targets for the twelve-month period ended June 30, 2012
deemed to be achieved as of June 30, 2013 pursuant to the Curing Provision).

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, this Warrant shall not be exercisable for any
Shares to which the holder of this Warrant has not vested pursuant to Section 2
below.
     2. Vesting Schedule. The Shares represented by this Warrant shall become
vested and exercisable, in each case subject to expiration pursuant to Section 1
above and adjustment pursuant to Section 5 below, as set forth in Schedule B-5
attached to the Chronic Outpatient Therapy Agreement (“Schedule B-5”).
     3. Method of Exercise; Payment; Issuance of New Warrant. Subject to
Sections 1 and 2 hereof, the purchase right represented by this Warrant with
respect to any vested and exercisable Shares may be exercised by the holder
hereof, in whole or in part and from time to time, at the election of the holder
hereof, by the surrender of this Warrant (with the notice of exercise
substantially in the form attached hereto as Exhibit A (the “Notice of
Exercise”) duly completed and executed) at the principal office of the Company
and by the payment in cash to the Company, by certified or bank check, or by
wire transfer of immediately available funds to an account designated by the
Company in an amount equal to the then applicable Warrant Price multiplied by
the number of Shares then being purchased. The person or persons in whose
name(s) any certificate(s) representing the Shares shall be issuable upon
exercise of this Warrant shall be deemed to have become the holder(s) of record
of, and shall be treated for all purposes as the record holder(s) of, the Shares
represented thereby (and such Shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised. As soon as practicable after the exercise of this Warrant
and in any event within five (5) Trading Days thereafter, upon the terms and
subject to the conditions of this Warrant, the Company at its expense will cause
to be issued in the name of and delivered to the holder, or delivered as the
holder may direct to a broker or other persons, a certificate or certificates
for the number of Shares to which the holder shall be entitled on such exercise.
In lieu of delivering physical certificates for the Shares issuable upon any
exercise of this Warrant, provided the Company’s transfer agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program, and that any legend upon the certificates for the Shares shall have
been removed pursuant to Section 11 below, upon request of the holder, the
Company shall use commercially reasonable efforts to cause its transfer agent
electronically to transmit such Shares by crediting the account of the holder’s
broker with DTC through its Deposit Withdrawal Agent Commission system (provided
that the same time limitations herein as for stock certificates shall apply).
     4. Stock Fully Paid; Reservation of Shares; Authority. All Shares that may
be issued upon the exercise of the rights represented by this Warrant will, upon
exercise of such rights in accordance with the terms and conditions herein, be
duly authorized, validly issued, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issue thereof. During the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized, and reserved for the purpose of the
issue upon exercise of the purchase rights evidenced by this Warrant, a
sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant. The Company has all requisite corporate
power and authority and has taken all necessary corporate action to issue this
Warrant and, upon exercise of this Warrant, the Shares, and to carry out and
perform its obligations hereunder. The execution, delivery and performance of
this Warrant

2



--------------------------------------------------------------------------------



 



constitute the valid and binding obligations of the Company, enforceable in
accordance with its terms.
     5. Adjustments for Dividends, Distributions, Subdivisions, Combinations and
Reclassifications. The number and kind of securities purchasable upon the
exercise of this Warrant and the Warrant Price shall be subject to adjustment
from time to time upon the happening of any of the following. In case the
Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Shares or other securities purchasable pursuant hereto upon exercise of this
Warrant immediately after such adjustment shall be determined at a Warrant Price
per share obtained by multiplying the Warrant Price in effect immediately prior
to such adjustment by the number of Shares purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of Shares or
other securities of the Company that are purchasable pursuant hereto immediately
after such adjustment. An adjustment made pursuant to this paragraph shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event.
     6. Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets. If, at any time while this Warrant is outstanding (i) the Company
effects any merger or consolidation of the Company with or into another
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company or
other entity of any kind (each a “Person”), in which the Company is not the
surviving entity, (ii) the Company effects any sale of all or substantially all
of its assets in one or a series of related transactions, (iii) a majority of
the Company’s Common Stock is acquired by a third party in one or a series of
related transactions, (iv) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which all or substantially
all of the holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (v) the Company effects any
reclassification or reorganization of the Common Stock or any share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (other than as a result of a subdivision
or combination of shares of Common Stock covered by Section 5 above) (any such
case in (i) through (v) above, a “Fundamental Transaction”), then the holder
shall have the right thereafter to purchase, upon exercise of this Warrant with
respect to the Shares, if any, that are vested and exercisable immediately prior
to the Fundamental Transaction (“Vested Shares”), in lieu of such Vested Shares
issuable upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Vested Shares then issuable
upon exercise in full of this Warrant pursuant to the terms herein (the “Vested
Alternate Consideration”). Any Shares that shall have not become vested and
exercisable immediately prior to the Fundamental Transaction shall continue to
vest, if at all, pursuant to Section 2 hereof and Schedule B-5, and the holder
shall have the right to purchase upon exercise of this Warrant with respect to
that number of Shares that become vested and exercisable after the Fundamental
Transaction, pursuant to Section 2 hereof and Schedule B-5 (“Subsequently Vested
Shares”), in lieu of such Subsequently Vested

3



--------------------------------------------------------------------------------



 



Shares issuable upon exercise of this Warrant, the same amount and kind of
securities, cash, or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of the number of Subsequently Vested
Shares then issuable upon exercise of this Warrant pursuant to the terms herein
(“Subsequently Vested Alternate Consideration”, and, together with the Vested
Alternate Consideration, “Alternate Consideration”). In any such case
appropriate provision (as determined in good faith by the Board of Directors of
the Company) shall be made with respect to the rights and interests of the
holder to the end that the provisions hereof (including, without limitation,
provision for adjustment of the Warrant Price pursuant to Section 5 above) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any Alternate Consideration deliverable upon the exercise hereof. The Company
shall not effect any such Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, any successor to the Company,
surviving entity (if other than the Company) or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the holder, such Alternate Consideration as,
in accordance with the foregoing provisions, the holder may be entitled to
purchase and/or receive (as the case may be), and the other obligations under
this Warrant. The aggregate Warrant Price for this Warrant will not be affected
by any such Fundamental Transaction, but the Company shall apportion such
aggregate Warrant Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration, if applicable. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction
(the “Transaction Consideration”), then the holder shall be given the same
choice as to the Transaction Consideration it receives upon any exercise of this
Warrant in accordance with the terms and conditions herein following such
Fundamental Transaction. At the holder’s request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the holder a
new Warrant consistent with the foregoing provisions and evidencing the holder’s
right to purchase the Alternate Consideration for the aggregate Warrant Price
upon exercise thereof. The foregoing provisions of this Section 6 shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations, spin-offs, or dispositions of assets.
     7. Notice of Adjustments. Whenever the Warrant Price or the number of
Shares purchasable hereunder shall be adjusted pursuant to Section 5 hereof, the
Company shall make a certificate signed by its chief executive officer, chief
financial officer or any vice president setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Warrant Price and the number of
Shares purchasable hereunder after giving effect to such adjustment, and shall
cause copies of such certificate to be mailed (without regard to Section 16
hereof, by first class mail, postage prepaid) to the holder of this Warrant at
the holder’s last address for receipt of notice provided under Section 16.
     8. Notice of Corporate Action. If at any time: (a) the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them to
receive a dividend or other distribution, or any right to subscribe for or
purchase any evidences of its indebtedness, any shares of stock of any class or
any other securities or property, or to receive any other right, or (b) there
shall be any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any consolidation or
merger of the

4



--------------------------------------------------------------------------------



 



Company with, or any sale, transfer or other disposition of all or substantially
all the property, assets or business of the Company to, another corporation, or
(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, except if
such notice or contents thereof shall be deemed to constitute material
non-public information of the Company, the Company shall give to the holder of
the Warrant at the holder’s last address for receipt of notice provided under
Section 16 (i) at least five Business Days’ prior written notice of the date on
which a record date shall be selected for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least five Business Days’ prior
written notice of the date when the same shall take place; provided, however,
that failure to deliver such notice or any defect therein shall not affect the
legality or validity of the event or transaction required to be described in
such notice pursuant to this Section 8. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such disposition, dissolution, liquidation or
winding up.
     9. Fractional Shares. No fractional shares of Common Stock will be issued
in connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value of
the Common Stock on the date of exercise as reasonably determined in good faith
by the Company’s Board of Directors.
     10. Charges, Taxes and Expenses. Issuance of any certificates for Shares
shall be made without charge to the holder for any issue tax or other incidental
expense that may be payable in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the holder; provided, however, that the Company
shall not be required to pay any tax or incidental expense that may be payable
in respect of any transfer involved in the issuance or delivery of any
certificates for Shares in a name other than the holder. The holder shall pay
any applicable transfer taxes and incidental expenses.
     11. Compliance with Securities Act; No Assignment or Transfer.
     The holder of this Warrant, by acceptance hereof, agrees that this Warrant,
and the Shares to be issued upon exercise hereof, are being acquired for
investment and that such holder will not offer, sell or otherwise dispose of
this Warrant, or any Shares except under circumstances which will not result in
a violation of the Securities Act of 1933, as amended (the “Act”), or any
applicable state securities laws. The Shares shall not be sold or transferred
unless either (i) they first shall have been registered under the Act, or
(ii) the Company first shall have been furnished with an opinion of legal
counsel, reasonably satisfactory to the Company, to the effect that such sale or
transfer is exempt from the registration requirements of the Act. This Warrant
and all

5



--------------------------------------------------------------------------------



 



Shares issued upon exercise of this Warrant (unless registered under the Act and
any applicable state securities laws) shall be stamped or imprinted with a
legend in substantially the following form:
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS. NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON THE
EXERCISE HEREOF MAY BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHOUT (I) AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO UNDER THE ACT OR (II) AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED.
Said legend shall be removed by the Company, upon the request of a holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated. For the avoidance of doubt, without limiting the Company’s
obligations set forth in that certain Registration Rights Agreement dated as of
the date hereof, by and between the Company and the holder, the holder
acknowledges that the Shares issued upon exercise of the Warrant at any time
will be unregistered securities to the extent such Shares are not registered
under an applicable registration statement.
In addition, in connection with the issuance of this Warrant, the holder
specifically represents to the Company by acceptance of this Warrant as follows:
          (1) The holder is acquiring this Warrant for its own account for
investment purposes only and not with a view to, or for the resale in connection
with, any “distribution” thereof in violation of the Act.
          (2) The holder understands that this Warrant has not been registered
under the Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the holder’s
investment intent as expressed herein.
          (3) The holder further understands that this Warrant must be held
indefinitely unless subsequently registered under the Act and qualified under
any applicable state securities laws, or unless exemptions from registration and
qualification are otherwise available. The holder is aware of the provisions of
Rule 144, promulgated under the Act.
          (4) The holder is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Act.
     12. Limitation on Beneficial Ownership.
          (a) Notwithstanding anything to the contrary contained in this
Warrant, while the parties hereto acknowledge that the full exercise of this
Warrant, if at all, for the maximum of 5,500,000 Shares (subject to adjustment
pursuant to Section 5 hereof) would equal only

6



--------------------------------------------------------------------------------



 



approximately 11% of the Company’s outstanding shares of Common Stock as of the
date hereof, for the avoidance of doubt, this Warrant shall not be exercisable
by the holder to the extent that, if exercisable by the holder, the holder
and/or any of its Affiliates would beneficially own in excess of 19.90% of the
total number of outstanding shares of Common Stock (including for such purpose
the shares of Common Stock issuable upon such exercise) (such potential
ownership percentage in excess of 19.90%, the “Potential Excess Ownership”). For
the purposes of this Section 12, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder. No prior inability to exercise this Warrant pursuant to this
Section 12 shall have any effect on the applicability of the provisions of this
Section 12 with respect to any subsequent determination of exercisability. The
limitations contained in this Section 12 shall apply to any successor or
permitted transferee or assign of the holder of this Warrant pursuant to
Section 13 hereof. The holders of Common Stock shall be third party
beneficiaries of this Section 12 and the Company may not waive this Section 12
without the consent of the holders of a majority of shares of Common Stock.
     (b) Subject to Section 12(a) above, if any attempted exercise by the holder
of this Warrant would result in any Potential Excess Ownership, the Company will
use its commercially reasonable efforts to seek approval of the Company’s
stockholders of such attempted exercise pursuant to the Nasdaq Market Rule
5635(d) as soon as reasonably practicable; provided, however, that if the
Company’s stockholders do not approve such attempted exercise, the holder shall
not exercise this Warrant to the extent that such exercise would result in any
Potential Excess Ownership pursuant to Section 12(a) above.
     13. Successors and Assigns. Neither this Warrant nor any of the rights
hereunder shall be assignable or transferable in whole or in part except that
the holder may transfer this Warrant to an Affiliate of the holder, provided
that, as a condition to such transfer, the transferee shall (a) furnish to the
Company written notice of such transfer and (b) agree in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Warrant. Any assignment or transfer of this Warrant or any of the rights
hereunder in violation of the provisions of this Warrant shall be null and void.
Subject to applicable securities laws and the provisions of this Warrant, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of holder.
     14. Rights as Stockholders. No holder of this Warrant, as such, shall be
entitled to vote or receive dividends or be deemed the holder of Common Stock or
any other securities which may at any time be issuable on the exercise hereof
for any purpose, nor shall anything contained herein be construed to confer upon
the holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

7



--------------------------------------------------------------------------------



 



     15. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the entity against which enforcement of the same is sought.
     16. Notices. All notices, requests, consents and other communications under
this Warrant shall be in writing and shall be deemed delivered (a) two Business
Days after being sent by registered or certified mail, return receipt requested,
postage prepaid or (b) one Business Day after being sent via a reputable
nationwide overnight courier service guaranteeing next Business Day delivery, in
each case to the intended recipient as set forth below:
     If to the Company, at 439 South Union Street, 5th Floor, Lawrence, MA
01843, Attention: President, with a copy to the General Counsel, or at such
other address or addresses as may have been furnished in writing by the Company
to the holder, with a copy (which shall not constitute notice) to Sam Zucker,
Esq., O’Melveny & Myers LLP, 2765 Sand Hill Road, Menlo Park, California 94025;
and if to the holder, at DaVita Inc., 15253 Bake Parkway, Irvine, CA 92618,
Attention: Vice President Purchasing, with a copy to the General Counsel, at
DaVita Inc., 601 Hawaii Street, El Segundo, CA 90245, or at such other address
or addresses as may have been furnished in writing by the holder to the Company.
     Either party may give any notice, request, consent or other communication
under this Warrant using any other means (including, without limitation,
personal delivery, messenger service, telecopy, first class mail or electronic
mail), but no such notice, request, consent or other communication shall be
deemed to have been duly given unless and until it is actually received by the
other party. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 16.
     17. Lost Warrants or Stock Certificates. The Company covenants to the
holder hereof that, upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant or any
stock certificate and, in the case of any such loss, theft or destruction, upon
receipt of an affidavit and indemnity agreement reasonably satisfactory to the
Company, or in the case of any such mutilation upon surrender and cancellation
of such Warrant or stock certificate, the Company will make and deliver a new
Warrant or stock certificate, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant or stock certificate.
     18. Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
     19. Governing Law. This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Delaware, without giving effect to principles of conflicts of laws.
     20. Severability. Whenever possible, each provision of this Warrant shall
be interpreted in such a manner as to be valid, legal and enforceable under all
applicable laws and

8



--------------------------------------------------------------------------------



 



regulations. If, however, any provision of this Warrant shall be invalid,
illegal or unenforceable under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
to be so modified, it shall be invalid, illegal or unenforceable only to the
extent of such invalidity, illegality or limitation on enforceability without
affecting the remaining provisions of this Warrant or the validity, legality or
enforceability of such provision in any other jurisdiction.
     21. Entire Agreement; Modification. This Warrant and Schedule B-5
constitute the entire agreement between the parties pertaining to the subject
matter contained herein and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter. In the event of a conflict between the terms of
this Warrant and Schedule B-5, the terms of Schedule B-5 shall govern.
     22. Definitions.
     “Affiliate” means, with respect to any person, any other person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person as such
terms are used in and construed under Rule 144 under the Securities Act of 1933,
as amended.
     “Business Day” shall mean a day other than a Saturday, Sunday or day on
which banking institutions in New York are authorized or required to remain
closed.
     “Trading Day” shall mean a day on which there is trading on the principal
stock exchange on which the Common Stock is then traded.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Warrant as of the date
first written above.

                  NXSTAGE MEDICAL, INC.    
 
           
 
  By:    
 
        Name: Jeffrey H. Burbank         Title: President, Chief Executive
Officer    
 
                DAVITA INC.    
 
           
 
  By:
Name:    
 
   
 
  Title:        

[Signature Page to Warrant]

 



--------------------------------------------------------------------------------



 



Exhibit A
Notice of Exercise
The undersigned hereby elects to purchase                      shares of Common
Stock of the Company pursuant to Section 3 of the attached Warrant, and tenders
herewith payment of the purchase price of such shares in full.
Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name or names as are specified below:

         
 
 
 
(Name)      
 
       
 
 
 
   
 
 
 
   
 
 
 
(Address)    

The undersigned represents that the aforesaid shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.

             
 
     
 
(Signature)    
 
           
 
  Dated:        
 
     
 
   

